DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 02/28/2022.  The arguments set forth are addressed herein below.  Claims 22-41 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claim 27 has been amended.  No new matter appears to have been entered.
The amendment to Claim 27 is sufficient to overcome the corresponding claim objection.  The claim objection has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,817,851 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 22-41 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 

retrieving, by the PTM processor of the first gaming machine via the PTM network communications interface of the first gaming machine from the player tracking system, a credit balance associated with the player identifier, wherein the player tracking system includes a player tracking database storing a plurality of records each associated with one of a plurality of player identifiers;
receiving, by the GC processor of the first gaming machine, a credit input from the credit input device of the first gaming machine, and adding a value of the credit input to the credit balance of the player; 
receiving, by the GC processor of the first gaming machine, a game initialization input from the GC input interface of the first gaming machine, the game initialization input including a wager amount of at least a portion of the credit balance; 
executing, by the GC processor of the first gaming machine, at least one game in response to the game initialization input, wherein the credit balance is reduced by the wagering amount; 
transmitting, by the PTM processor of the first gaming machine to the player tracking system via the PTM network communications interface of the first gaming machine, the wagering amount and a wagering time, wherein the wagering amount and the wagering time are added to a spending record of wagering amounts and wagering times of the player in the player tracking database; 

retrieving, by the TM processor via the TM network communications interface from the player tracking database, the spending record of the player and the maximum spend limit associated with the player; 
displaying, by the TM processor via the TM display, as available for purchase by the player, fewer than all of the stored plurality of fixed price gaming tickets, wherein at least one of the plurality of fixed price gaming tickets is excluded from the display of available tickets in response to the predefined fixed value of the at least one fixed price gaming ticket exceeding a difference between the spending record of the player and the maximum spend limit of the player;
receiving, by the TM processor via a TM payment module in communication with the ticketing module, payment for one of the displayed fixed price gaming tickets selected by the player; and
generating, by the TM processor, updated spending record data in the player tracking database based on the predefined fixed value of the selected fixed price gaming ticket” (substantially encompassed by independent claims 22, 29, and 34).
Claims 22-41 are allowed for the reasons stated above.  Additionally, claims 22-41 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 02/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715